UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31341 Platinum Underwriters Holdings, Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0416483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) The Belvedere Building 69 Pitts Bay Road Pembroke, Bermuda HM 08 (Address of principal executive offices) (Zip Code) (441) 295-7195 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The registrant had 33,212,487 common shares, par value $0.01 per share, outstanding as of July 19, 2012. PLATINUM UNDERWRITERS HOLDINGS, LTD. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Page PART I–FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3 Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 42 PART II–OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 42 SIGNATURES 43 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Balance Sheets June 30, 2012 and December 31, 2011 ($in thousands, except share data) (Unaudited) June 30, December 31, ASSETS Investments: Fixed maturity available-for-sale securities at fair value $ $ (amortized cost - $2,137,666 and $2,494,710, respectively) Fixed maturity trading securities at fair value (amortized cost - $104,450 and $115,156, respectively) Short-term investments Total investments Cash and cash equivalents Accrued investment income Reinsurance premiums receivable Reinsurance recoverable on unpaid and paid losses and loss adjustment expenses Prepaid reinsurance premiums Funds held by ceding companies Deferred acquisition costs Deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Unpaid losses and loss adjustment expenses $ $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities $ $ Shareholders’ Equity Common shares, $0.01 par value, 200,000,000 shares authorized, $ $ 33,212,487 and 35,526,400 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total shareholders' equity $ $ Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements. - 1 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 ($in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenue: Net premiums earned $ Net investment income Net realized gains (losses) on investments ) ) Total other-than-temporary impairments ) ) ) Portion of impairment losses recognized in accumulated other comprehensive income ) Net impairment losses on investments ) Other income (expense) Total revenue Expenses: Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives - - Operating expenses Net foreign currency exchange losses (gains) ) Interest expense Total expenses Income (loss) before income taxes ) ) Income tax expense (benefit) ) Net income (loss) $ $ ) $ $ ) Earnings (loss) per common share: Basic earnings (loss) per common share $ $ ) $ $ ) Diluted earnings (loss) per common share $ $ ) $ $ ) Shareholder dividends: Common shareholder dividends declared $ Dividends declared per common share $ See accompanying notes to consolidated financial statements. - 2 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 ($in thousands) Three Months Ended Six Months Ended June 30, June 30, Net income (loss) $ $ ) $ $ ) Other comprehensive income, before deferred tax: Net change in unrealized gains and losses on available-for-sale securities arising during the period Reclassification adjustments: Net realized (gains) losses on available-for-sale investments ) ) Netimpairment losses on investments Other comprehensive income, before deferred tax Deferred tax on components of other comprehensive income: Net change in unrealized gains and losses on available-for-sale securities arising during the period ) Reclassification adjustments: Net realized (gains) losses on available-for-sale investments ) ) Netimpairment losses on investments ) Deferred income tax expense ) Other comprehensive income, net of deferred tax: Net change in unrealized gains and losses on available-for-sale securities arising during the period Reclassification adjustments: Net realized (gains) losses on available-for-sale investments ) ) Netimpairment losses on investments Other comprehensive income, net of deferred tax Comprehensive income (loss) $ ) See accompanying notes to consolidated financial statements. - 3 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Statements of Shareholders’ Equity (Unaudited) For the Six Months Ended June 30, 2012 and 2011 ($in thousands) Common shares: Balances at beginning of period $ $ Exercise of common share options - - Issuance of common shares - - Settlement of equity awards 2 4 Repurchase of common shares ) (8 ) Balances at end of period Additional paid-in capital: Balances at beginning of period Exercise of common share options Issuance of common shares - 2 Settlement of equity awards ) ) Repurchase of common shares ) ) Purchase of common share options - ) Share based compensation Income tax benefit from share based compensation 63 Balances at end of period Accumulated other comprehensive income (loss): Balances at beginning of period ) Net change in unrealized gains and losses on available-for-sale securities, net of deferred taxes: Change in unrealized gains and losses 7 Non-credit component of impairment losses Balances at end of period Retained earnings: Balances at beginning of period Net income (loss) ) Common share dividends ) ) Balances at end of period Total shareholders' equity $ $ See accompanying notes to consolidated financial statements. - 4 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2012 and 2011 ($in thousands) Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by (used in) operations: Depreciation and amortization Net realized (gains) losses on investments ) Net impairment losses on investments Net foreign currency exchange losses Share-based compensation Deferred income tax expense Net fixed maturity trading securities activities Changes in assets and liabilities: Decrease (increase) in accrued investment income ) Decrease in reinsurance premiums receivable Increase in funds held by ceding companies ) ) Decrease in deferred acquisition costs Increase (decrease) in net unpaid and paid losses and loss adjustment expenses ) Increase (decrease) in net unearned premiums ) Increase (decrease) in commissions payable ) Changes in other assets and liabilities ) Net cash provided by (used in) operating activities ) Investing Activities: Proceeds from sale of fixed maturity available-for-sale securities Proceeds from sale of fixed maturity trading securities - Proceeds from sale of short-term investments Proceeds from maturity or paydown of fixed maturity available-for-sale securities Proceeds from maturity of short-term investments Acquisition of fixed maturity available-for-sale securities ) ) Acquisition of short-term investments ) ) Net cash provided by (used in) investing activities Financing Activities: Dividends paid to common shareholders ) ) Repurchase of common shares ) ) Purchase of common share options - ) Proceeds from exercise of common share options Net cash provided by (used in) financing activities ) ) Effect of foreign currency exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Income taxes paid $ $ Interest paid $ $ See accompanying notes to consolidated financial statements. - 5 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) For the Three and Six Months Ended June 30, 2012 and 2011 1. Basis of Presentation and Significant Accounting Policies Basis of Presentation and Consolidation Platinum Underwriters Holdings, Ltd. (“Platinum Holdings”) is a holding company domiciled in Bermuda.Through our reinsurance subsidiaries, we provide property and marine, casualty and finite risk reinsurance coverages to a diverse clientele of insurers and select reinsurers on a worldwide basis. Platinum Holdings and its consolidated subsidiaries (collectively, the “Company”) include Platinum Holdings, Platinum Underwriters Bermuda, Ltd. (“Platinum Bermuda”), Platinum Underwriters Reinsurance, Inc. (“Platinum US”), Platinum Underwriters Finance, Inc. (“Platinum Finance”), Platinum Regency Holdings (“Platinum Regency”) and Platinum Administrative Services, Inc.The terms “we,” “us,” and “our” refer to the Company, unless the context otherwise indicates. Platinum Regency is an intermediate holding company based in Ireland and a wholly owned subsidiary of Platinum Holdings.Platinum Finance is an intermediate holding company based in the U.S. and a wholly owned subsidiary of Platinum Regency.We operate through two licensed reinsurance subsidiaries, Platinum Bermuda, a Bermuda reinsurance company, and Platinum US, a U.S. reinsurance company.Platinum Bermuda is a wholly owned subsidiary of Platinum Holdings and Platinum US is a wholly owned subsidiary of Platinum Finance.Platinum Administrative Services, Inc. is a subsidiary that provides administrative support services to the Company. The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information.Accordingly, they do not include all the information and footnotes required by U.S. GAAP for complete financial statements.All material inter-company transactions and accounts have been eliminated in preparing these consolidated financial statements.The consolidated financial statements included in this report as ofJune 30, 2012 and for the three and six months ended June 30, 2012 and 2011 are unaudited and include all adjustments consisting of normal recurring items that management considers necessary for a fair presentation under U.S. GAAP.These consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2011. The preparation of financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results may differ materially from these estimates.The major estimates used in the preparation of the Company's consolidated financial statements, and therefore considered to be critical accounting estimates, include, but are not limited to, premiums written and earned, unpaid losses and loss adjustment expenses (“LAE”), reinsurance recoverable, valuation of investments and income taxes.In addition, estimates are used to evaluate risk transfer for assumed and ceded reinsurance transactions.Results of changes in estimates are reflected in results of operations in the period in which the change is made.The results of operations for any interim period are not necessarily indicative of results for the full year. Recently Issued Accounting Standards In December 2011, the Financial Accounting Standards Board (the "FASB") issued Accounting Standards Update (“ASU”) No. 2011-12, “Comprehensive Income: Deferral of the Effective Date for Amendments to the Presentation of Reclassification of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05” (“ASU 2011-12”).ASU 2011-12 defers the presentation on the face of the financial statements of the effects of reclassifications of the components of net income and other comprehensive income out of accumulated other comprehensive income for all periods.None of the other requirements of ASU 2011-05, “Presentation of Comprehensive Income” (“ASU 2011-05”) issued in June 2011 are affected by ASU 2011-12.ASU 2011-05 requires entities to report components of comprehensive income in either a continuous statement of comprehensive income or two separate but consecutive statements.Under the continuous statement approach, the statement would include the components and total of net income, the components and total of other comprehensive income and the total of comprehensive income.Under the two statement approach, the first statement would include the components and total of net income and the second statement would include the components and total of other comprehensive income and the total of comprehensive income.ASU 2011-05 does not change the items that must be reported in other comprehensive income.ASU 2011-05 is effective retrospectively for interim and annual periods beginning after December 15, 2011, with early adoption permitted.We adopted the guidance as of January1, 2012 and included a separate statement of comprehensive income (loss) in our financial statements. The separate statement of comprehensive income (loss) incorporated the effects of reclassification adjustments recognized in our statement of operations. In May 2011, the FASB issued ASU No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirement in U.S. GAAP and IFRSs” (“ASU 2011-04”).ASU 2011-04 does not extend the use of fair value but, rather, provides guidance about how fair value should be applied where it already is required and permitted under U.S. GAAP or International Financial Reporting Standards (“IFRS”).For U.S. GAAP, most of the changes are clarifications of existing guidance or wording changes to align with IFRS.ASU 2011-04 is effective on a prospective basis for interim and annual periods beginning after December 15, 2011, with early adoption not permitted.In the period of adoption, a reporting entity is required to disclose a change, if any, in valuation technique and related inputs that result from applying ASU 2011-04 and to quantify the total effect, if practicable.We adopted the guidance as of January 1, 2012 and there were no changes in valuation technique or inputs. Additional disclosures required under ASU 2011-04 have been reflected in Note 3. In October 2010, the FASB issued ASU No. 2010-26, “Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts” (“ASU 2010-26”).ASU 2010-26 modifies the types of costs that may be deferred, allowing insurance companies to only defer costs directly related to successful acquisition of new or renewal contracts.These costs include incremental direct costs of successful contracts, the portion of employees’ salaries and benefits related to time spent on acquisition activities for successful contracts and other costs incurred in the acquisition of contracts.Additional disclosure of the type of acquisition costs capitalized is also required.ASU 2010-26 is effective on a prospective basis for interim and annual reporting periods beginning after December15, 2011, with early adoption permitted as of the beginning of a company’s annual period.We adopted the guidance as of January 1, 2012 and there was no impact on our financial statements. - 6 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), continued For the Three and Six Months Ended June 30, 2012 and 2011 2. Investments Fixed Maturity Available-for-sale Securities The following table sets forth our fixed maturity available-for-sale securities as of June 30, 2012 and December 31, 2011 ($ in thousands): Included in Accumulated Other Comprehensive Income Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Non-credit portion of OTTI(1) June 30, 2012: U.S. Government $ $ $
